t c summary opinion united_states tax_court ann m wilson petitioner v commissioner of internal revenue respondent docket no 9122-04s filed date ann m wilson pro_se donna l pahl for respondent panuthos chief special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issues for decision are whether petitioner qualifies as a head_of_household under sec_2 and whether petitioner qualifies for the earned_income_credit under sec_32 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in lakeside california petitioner previously was married to warren wilson mr wilson and the two resided in indiana as husband and wife petitioner and mr wilson were divorced sometime in during their marriage petitioner and mr wilson had three children their daughter rw2 was born in under the divorce decree petitioner was awarded custody of rw and given the right to claim her as a dependent for federal and state_income_tax purposes petitioner did not claim rw as a dependent on her return however mr wilson apparently did claim rw on hi sec_2002 return in date petitioner moved from indiana to san diego california to attend thomas jefferson school of law law the record is unclear as to the exact date petitioner and mr wilson were married the court uses only the minor child’s initials school rw did not move to san diego with petitioner so that she could remain at her middle school in indiana rw came to san diego at the end of her eighth-grade school year and spent most of her summer with petitioner petitioner and rw decided that rw would attend bishop luers high school bishop luers a private school in fort wayne indiana rather than attend high school in san diego the decision to attend bishop luers was based on rw’s desire to attend the same high school that petitioner rw’s brother and sister and her aunts and uncles attended in addition many of rw’s friends were going to attend bishop luers thus rw returned to indiana in the fall of while in school in indiana rw lived with her father for approximately month during the school year rw lived at other times during the school year with her grandparents petitioner’s parents who also lived in indiana during her high school years rw spent summers and vacations with petitioner in san diego in rw lived in san diego with petitioner from the second week of june to the second or third week of august when petitioner moved to san diego to attend law school she rented a two-bedroom apartment the apartment had a separate bedroom for rw which contained some of rw’s belongings petitioner paid for all of rw’s private school tuition estimated at dollar_figure to dollar_figure per year paid for her travel to and from indiana and california estimated at dollar_figure per round trip sent her money throughout the school year and bought her clothing petitioner was not required to pay rent to her parents for rw’s living arrangements but she did send money to her parents on occasion in date petitioner completed a financial aid form for rw’s tuition on the form petitioner indicated that she was rw’s noncustodial_parent and that rw’s father claimed rw as a dependent for tax_year petitioner listed mr wilson as the person allowed to claim the dependency_exemption deduction because the irs had advised her in past years that mr wilson had claimed rw and she assumed that mr wilson would continue to claim rw as a dependent petitioner identified herself as the noncustodial_parent because she lived in california and rw’s school was in indiana petitioner timely filed a form_1040 u s individual_income_tax_return for the taxable_year as a head_of_household and claimed an earned_income_credit as previously indicated petitioner did not claim rw as a dependent however mr wilson did claim rw as a dependent on hi sec_2002 return during the trial petitioner appeared to question whether in fact she might be entitled to the dependency_exemption for rw it is not entirely clear whether petitioner intended to place the dependency_exemption in issue assuming that it was in issue we would conclude on the basis of this record that petitioner was not entitled to a dependency_exemption deduction for rw the continued in the notice_of_deficiency respondent determined that petitioner does not qualify for head-of-household filing_status and petitioner is not entitled an earned_income_credit petitioner argues that she is entitled to head-of-household filing_status and entitled to claim an earned_income_credit because she maintained a home that was her daughter’s principal_place_of_abode and because sec_2 and a allow for a qualifying child’s temporary absence from the home when the child attends an educational_institution discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving the commissioner’s determinations are incorrect see rule a 290_us_111 the burden as to a factual issue relevant to the liability for tax may shift to the commissioner if the taxpayer introduces credible_evidence and continued record does not establish that petitioner has satisfied the support_test of sec_152 since petitioner’s parents provided support food and shelter for rw during the school year petitioner has not established the total amount of support for rw see 56_tc_512 haywood v commissioner tcmemo_2002_258 satisfies the requirement to substantiate items sec_7491 petitioner has not offered any evidence that she satisfies any of the criteria of sec_7491 the burden_of_proof has not shifted to respondent therefore it remains on petitioner head_of_household sec_1 imposes a special tax_rate on an individual filing as a head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his or her home a household that for more than one- half of the taxable_year constitutes the principal_place_of_abode of an unmarried child of the individual sec_2 petitioner’s eligibility for head-of-household filing_status primarily depends on whether she maintained a home that for more than one-half of the taxable_year was the principal_place_of_abode of her daughter a key factor in resolving this issue is whether rw’s absence from petitioner’s home while attending high school in indiana can be considered a temporary absence in date petitioner moved from indiana to san diego california so that she could attend law school rw lived with petitioner in indiana before petitioner moved to san diego petitioner’s move to san diego occurred in the middle of rw’s eighth-grade school year rw did not move to san diego with petitioner before fall petitioner assumed that rw would move with her to san diego instead rw remained in indiana completed her eighth-grade year then came to san diego for the summer after the end of the school year rw had expressed reservations about living in san diego and convinced petitioner to allow her to remain in indiana to attend high school for the next years accordingly petitioner did not maintain a principal_place_of_abode for rw within the meaning of the statute rw did not move to san diego to live with petitioner permanently rw did not consider petitioner’s home in san diego as her principal_place_of_abode therefore petitioner did not maintain her home as the principal_place_of_abode for rw a temporary absence however where the child fails to occupy the abode because of special circumstances such as education or vacation and where the child is absent for less than months of the taxable_year of the taxpayer will not prevent the taxpayer from claiming the status of head_of_household sec_1_2-2 income_tax regs a child’s absence will not prevent the taxpayer from being considered as maintaining a household if i it is reasonable to assume that the taxpayer or such other person will return to the household and ii the taxpayer continues to maintain such household or a substantially equivalent household in anticipation of such return id rw’s absence from petitioner’s principal_place_of_abode was not a temporary absence rw did not wish to move away from her school when petitioner moved to san diego in and she did not travel to san diego until the end of the school year rw resided in two places in indiana her father’s home and her grandparents’ home rw lived with petitioner for approximately weeks during the summer of a short time before rw graduated from high school years after rw rented an apartment in indiana with some friends rw continued to live in indiana after she graduated from high school rw’s absence from petitioner’s home was not temporary rw never moved to san diego with petitioner on the basis of the record we conclude that petitioner did not maintain a household that was the principal_place_of_abode of rw for more than one-half of the year respondent is sustained on this issue earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child includes a son or daughter of the taxpayer who has the same principal_place_of_abode within the united_states as the taxpayer for more than one-half of such taxable_year sec_32 and b i i principal_place_of_abode is not defined in the provisions relating to the earned_income_credit however the provisions dealing with head- of-household filing_status are analogous sec_2 h conf rept pincite 1991_2_cb_560 sec_1 b and c income_tax regs we have already concluded that petitioner did not maintain a principal_place_of_abode for rw as it relates to her status of head_of_household we come to the same conclusion here petitioner did not provide a principal_place_of_abode for rw for more than half of the taxable_year respondent is sustained on this issue petitioner may however still qualify for the earned_income_credit an individual who does not have a qualifying_child may be eligible under sec_32 for an earned_income_credit subject_to among other things phaseout limitations merriweather v commissioner tcmemo_2002_226 briggsdaniels v commissioner tcmemo_2000_105 affd 2_fedappx_848 9th cir an individual who does not have a qualifying_child is eligible for an earned_income_credit if the individual’s principal_place_of_abode is in the united_states the individual or his or her spouse has attained the age of but not the age of at the close of the taxable_year and the individual is not a dependent for whom a deduction is allowed under sec_151 sec_32 on this record the court was satisfied that petitioner was at least years of age and had not attained age before and that she was not a dependent for whom a deduction was allowed under sec_151 however petitioner would be eligible only if her modified_adjusted_gross_income were less than dollar_figure see revproc_2001_13 sec_3 2001_1_cb_337 we hold that petitioner does not qualify as a head_of_household nor does petitioner qualify for the earned_income_credit under sec_32 petitioner may qualify for the earned_income_credit under sec_32 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
